DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of species A5, B1, C1 (claims 1-16) in the reply filed on 03/04/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the claimed “fused deposition modeling (FDM) material delivery system”, “fused filament fabrication (FFF) material delivery system”, “binder material delivery system”, “direct metal laser sintering (DMLS) material delivery system”, “electron beam scanning system”, “electric arc system”, “resistive heating system”, and “induction heating system” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 
Specification
The abstract of the disclosure is objected to because the abstract is not a concise statement of the technical disclosure of the patent. In this case, the abstract does not include the key elements of independent claims and/or the alleged improvements in the system. In addition, the abstract comprises implied/legal phraseology such as “The present disclosure provides” and information found in the title. Furthermore, the abstract describes system already known in the art (see prior art of record). A correction is required. See MPEP § 608.01 (b) for guidelines for the preparation of patent abstracts.
Claim Objections
Claim(s) 1 and 5 is/are objected to because of the following informalities: 
In claim 1, the instances of “controller for” should be changed to --controller configured for--.
In claim 5, “comprises means for” should be changed to --comprises a means for--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
“a build platform controller (generic place holder) for controlling incremental movement” in claim 1 with corresponding structure disclosed in at least [0012], [0029], and Fig. 1 of applicant’s published application; 
“a material delivery system (generic place holder) for delivering material” in claims 1, 10 and 16 with corresponding structure disclosed in at least [0013], [0022], and Fig. 1 of applicant’s published application;
“a material delivery system (generic place holder) controller for controlling amounts of the material” in claim 1 with corresponding structure disclosed in at least [0013], [0029], and Fig. 1  of applicant’s published application;
“a laser scan system (generic place holder) for scanning the material delivered” in claims 1 and 10 with corresponding structure disclosed in at least [0013-0014] of applicant’s published application; 
“a laser scan system controller (generic place holder) for controlling the laser scan system” with corresponding structure disclosed in at least [0014] and [0029] of applicant’s published application;
“a motor controller (generic place holder) for controlling the rotation of the mechanical arm … and the rotation of the laser system” with corresponding structure disclosed in at least [0016] and [0029-0031] of applicant’s published application.
“master controller (generic place holder) communicatively coupled … configured to …” in claims 3-4 and 7-8 with corresponding structure disclosed in at least [0020-0021] and [0029-0031] of applicant’s published application.

“an electron beam scanning system (generic place holder) for melting or sintering” in claim 11 with an electron beam device known in the art as the corresponding structure disclosed in at least [0014-0015] of applicant’s published application. 
“an electric arc system (generic place holder) for melting or sintering” in claim 12 without a clear corresponding structure in applicant’s published application. 
“a resistive heating system (generic place holder) for melting or sintering” in claim 13 without a clear corresponding structure in applicant’s published application. 
“a resistive heating system (generic place holder) for melting or sintering” in claim 13 without a clear corresponding structure in applicant’s published application. 
“an induction heating system (generic place holder) for melting or sintering” in claim 14 without a clear corresponding structure in applicant’s published application.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 12-14, the limitation “an electric arc system for melting or sintering”, “a resistive heating system for melting or sintering”,  “a resistive heating system for melting or sintering” and “an induction heating system for melting or sintering” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The generic language in [0015] of applicant’s published application is insufficient to determine the type, number, arrangement, and/or configuration of elements encompassed by the claimed systems. 
 Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 11 recites the limitation “the laser scan system is substantially replaced by an electron beam scanning system” which indefinite. The phrase “substantially” renders the claim(s) indefinite because it is unclear which elements of the laser scan system are replaced and which elements of the laser scan system remain. In addition, the systems are not that similar in terms of sources and scanners. See MPEP § 2173.05(d).
Claim 12 recites the limitation “the laser scan system is substantially replaced by an electric arc system” which indefinite. The phrase “substantially” renders the claim(s) indefinite because it is unclear which elements of the laser scan system are replaced and which elements of the laser scan system remain. See MPEP § 2173.05(d). Additionally, the scope of the claimed electric arc system is unclear. See 112 rejection above. 
Claim 13 recites the limitation “the laser scan system is substantially replaced by a resistive heating system” which indefinite. The phrase “substantially” renders the claim(s) indefinite because it is unclear which elements of the laser scan system are replaced and which elements of the laser scan system remain. See MPEP § 2173.05(d). Additionally, the scope of the claimed resistive heating system is unclear. See 112 rejection above.
Claim 14 recites the limitation “the laser scan system is substantially replaced by an induction heating system” which indefinite. The phrase “substantially” renders the claim(s) indefinite because it is unclear which elements of the laser scan system are replaced and which elements of the laser scan system remain. See MPEP § 2173.05(d). Additionally, the scope of the claimed induction heating system is unclear. See 112 rejection above. 
Claim 15 recites the limitation “wherein the material delivery system and laser scan system are substantially connected, such that material delivery and processing by melting or sintering occur substantially simultaneously” which indefinite. The phrase “substantially” renders the claim(s) indefinite.  See MPEP § 2173.05(d). The type and/or percent of connection between them is unclear. The components are either connected or disconnected. It is also unclear how their substantially connection relates to their operation/function as the connection between them does not guarantee simultaneous operation. Examiner recommends applicant to changes the limitation to --a master controller configured to control the material delivery system and laser scan system such that the material delivery system performs material delivery and the laser scan system performs sintering simultaneously--.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 9-10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garrett (US 20190184635) in view of Macke (US 20050287031).
Regarding claim 1, Garrett discloses a system (system 100: P0004-0006, Figs. 1, and P0064) comprising:
	a rotational center (rotational center annotated as RC: P0031, Figs. 1-3, and annotated Fig. 3 below); 
a mechanical arm (101 + 110) extending from the rotational center (elements 101 and 110 capable of functioning/forming a mechanical/rotatable arm extending from the annotated rational center RC: P0028, 0031, and Fig. 3), the mechanical arm comprising a central section (the rotatable arm 101 + 110 comprises a central section 101: P0028, 0031, and Figs. 1-3), the mechanical arm further comprising a peripheral section (the rotatable arm 101 + 110 comprises a peripheral section 110: P0028, 0031, and Figs. 1-3); 
a build platform (125) located at the peripheral section of the mechanical arm (P0028, 0032, and Figs. 1-3), the build platform being movable incrementally and in parallel to the mechanical arm (125 being in parallel to at least section 101 of the arm 101+ 110: Fig. 1; Garrett implicitly suggests the build platform being movable incrementally because 150 can be an SLS printer: P0047 and Fig. 1; a build platform of an SLS printer is known/characterized for moving incrementally in a layer-by-layer basis: P0023 and other prior art of record); 
a material delivery system (122) for delivering material to the build platform (112 is functionally equivalent to the claimed delivery systems: P0028; additionally, Garrett implicitly suggests this limitation 
a laser scan system for scanning the material delivered to the build platform (Garrett implicitly suggests this limitation because SLS printers are known/characterized for including a laser scan system for scanning the lase to enable sintering in a selective/localized manner: P0047 and 0023); 
a motor (204) operatively coupled to the central section of the mechanical arm (P0031 and Fig. 3), the motor for rotating the mechanical arm about the rotational center (P0021, 0031, Fig. 1, and annotated Fig. 3), a desired centrifugal acceleration (centrifugal force) being applied to the build platform during rotation of the mechanical arm about the rotational center (P0021, 0031, Fig. 1), the motor further operatively coupled to the laser scan system (Garrett implicitly suggests that the motor 204 further operatively coupled to the laser scan system because SLS printer 150 is expected to have the laser scan system within 150 or attached to 150 and the motor 204 is disclosed as being configured to rotate the entire SLS printer 150: P0047, 0023, 0031-0033, and Fig. 3; thus, a person having ordinary skill in the art would understand/recognize that the motor 204 is operatively coupled to the laser scan system), the motor for further rotating the laser scan system about the rotational center (a person having ordinary skill in the art would also understand/recognize that the motor 204 is disclosed as being configured to rotate the entire SLS printer 150 including the laser scan system about the rotational center), rotation of the laser scan system correlating to the rotation of the mechanical arm (a person having ordinary skill in the art would also understand/recognize that the rotation of the SLS printer 150 as well as the rotation of its laser scan system correlate to the rotation of the arm 101 +110 because the rotation of the arm 101 +110 generates/drives the rotation of the entire SLS printer 150: P0031-0033), and 
a motor controller (303) for controlling the rotation of the mechanical arm (P0031, 0034 and Fig. 3), the motor controller further for controlling the rotation of the laser scan system (Garrett implicitly suggests that 303 further controls the rotation of the laser scan system because a person having ordinary skill in the art would understand/recognize that 303 controls rotation of the entire SLS printer 150 including its laser scan system:  P0031 and Fig. 1). 

    PNG
    media_image1.png
    574
    677
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    478
    480
    media_image2.png
    Greyscale


Examiner further notes that Garrett and Applicant are directed to solving the same problem in a substantially similar manner (P0024-0026 of Garret and [0008-0009] of applicant’s published application). Thus, applicant’s generic inventive concept is not deemed novel/non-obvious over Garrett.
Garrett is silent about the details of the SLS printer, and therefore, Garrett fails to disclose the claimed controllers. 
In the same field of endeavor, SLS printers, Macke discloses an SLS printer (P0021 and Fig. 1) comprising: a build platform (107) being movable incrementally (P0029 and Fig. 1; 107 being structurally and/or functionally equivalent); a build platform controller (108) for controlling incremental movement of the build platform (P0029 and Fig. 1; 108 being functionally equivalent); a material delivery system (114 + 118) for delivering material to the build platform (P0029-0030 and Fig. 1; 114 + 118 being structurally and/or functionally equivalent); a material delivery system controller (106) for controlling amounts of the material delivered to the build platform (P0029 and Fig. 1; 106 being functionally equivalent); a laser scan system (112) for scanning the material delivered to the build platform (P0031 and Fig. 1; 106 being structurally and/or functionally equivalent); and a laser scan system controller (105) for controlling the laser scan system (P0031 and Fig. 1; 106 being structurally and/or functionally equivalent). Additionally, Official notice is taken that the missing components in Garrett are well-known and desirable in the art for 
Since Garrett further discloses/suggests that 3D techniques and computing/control systems for 3D printing are well-known (P0002 and 0023) and that the 3D printer 150 in his invention can be any 3D printer including SLS printers (P0044 and 0047), it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Garrett in view of Macke by using the SLS components of Macke in the SLS 3D printer of the system of Garrett for the benefit(s) yield the predictable result(s) of enabling/improving SLS additive manufacturing and/or enabling/improving control/precision of SLS operations including material delivery operation, build platform controlling operation, material layer formation, and/or selective laser sintering. See MPEP §§ 2143 I A , 2143 I C, 2143 I G, and/or 2144 II. Since Garrett further discloses/envisions that variations to his diagrams such as rearrangement of elements with respect to the rotational center or arm can be made without departing from the spirit of the invention and with ordinary skill in the art (P0017, 0019, 0043, and 0065) and the desire to rotate the entire SLS 3D printer 150 (Fig. 1 and as applied above), it would also have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the system of Garrett by arranging the laser scan system within/on 150 and operatively coupling the motor to the laser scan system such that the motor rotates the laser scan system about the rotational center and the rotation of the mechanical arm correlated to the rotation of the laser scan system for the benefit(s) of enabling selective laser sintering during rotation of the SLS 3D printer (abstract). See MPEP §§ 2143 I G, 2144.04 VI C, and/or 2144 II.
Regarding claim 2, Garrett further discloses a build chamber (121) housing the build platform (P0028 and Fig. 1). 
Regarding claim 9, Garrett further discloses wherein the material delivery system is one selected from the group consisting of: a selective laser sintering (SLS) material delivery system (P0047). Additionally, Macke further discloses a selective laser sintering (SLS) material delivery system (P0027-
Regarding claim 10, Garrett, as applied/modified in claim 1 above, discloses/suggests a system substantially as claimed by applicant.
Regarding claim 16, Garrett further discloses wherein the material delivery system delivers a powder material to the build platform (P0047). Additionally, Macke further discloses wherein the material delivery system delivers a powder material to the build platform (P0027-0039, Fig. 1, and as applied above). Thus, Garrett, as modified above, further discloses wherein the material delivery system delivers a powder material to the build platform. 
Claim(s) 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garrett (US 20190184635) in view of Macke (US 20050287031) as applied to claim 1 above, and further in view of Brown (US 20190283332).
Regarding claim 3, Garrett, as modified above, fails to disclose a master controller. 
In the same field of endeavor, SLS printers, Brown discloses the technique of incorporating a master controller and coupling all the modules and other controllers of the 3D printer to the master controller for the benefit(s) of forming a start network and/or enhancing control (P0058, 0063, 0067, and 0078).  In addition, official notice is taken that the inclusion of a master controller is well-known and desirable to centralize controlling signals.
Since Garrett further discloses/suggests to look in the art for suitable/known computing/control systems (P0002 and 0023) while Macke suggests to couple all the elements to a single controller to centralize controlling signals and/or enabling a cohesive control of elements (P0027 and Fig. 1), it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the system of Garrett in view of Brown by incorporating a master controller and coupling all the controllers to the master controller for the benefit(s) of forming a start network, enhancing control, centralize controlling signals, and/or enabling a cohesive control of all the elements in the system. 
Regarding claim 4, Garrett, as modified above, fails to disclose wherein the master controller is configured to determine the incremental movement of the build platform as a function of the amounts of material delivered to the build platform. However, Garrett further discloses/suggests to control the amount/thickness of material delivered to the build platform to a predetermined amount (P0036), Macke further discloses/suggests that the incremental movement of the build platform dictates the amounts/thickness of material delivered to the build platform (P0029), and Brown further discloses/suggests that the incremental movement of the build platform dictates the amounts/thickness of material delivered to the build platform (P0003), it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the system of Garrett by configuring the master controller to determine the incremental movement of the build platform as a function of the amounts of material delivered to the build platform for the benefit(s) of providing material layers with the desired/correct thickness.  
Regarding claims 5-6, Garrett further discloses/suggests wherein the mechanical arm comprises a means (101) for rotationally securing the build platform to the rotational center, wherein the means for rotationally securing the build platform to the rotational center is a rigid rod (101 is a rigid column/shaft: P0025, 0028, and Fig. 3).
Regarding claim 7, Garrett, as modified above, fails to disclose wherein the master controller is configured to: i) determine a location of the material delivered to the build platform; ii) calculate a rate of rotation of the build platform, the rate of rotation being a function of: the location of the material delivered; and the desired centrifugal acceleration; and iii) convey the calculated rate of rotation to the motor controller. However, Garrett further discloses that the rotational speed (i.e. rate of rotation) impacts/optimizes the applied centrifugal force/acceleration (P0033), the location of the material delivered to the platform (P0032-0033, 0037) and the thickness/amount of deposited material (P0005, 0036) and to control the rotational speed based on the desired results and/or the type of environment that the system is on for the benefit(s) of enabling formation of 3D objects (P0033-0037 and 0025). Based on this teachings, it would have been prima facie obvious to one of ordinary skill in the art before the .  
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garrett (US 20190184635) in view of Macke (US 20050287031) as applied to claim 10 above, and further in view of Foret (US 20180128803) and/or Brandl (US 20130280547).
Regarding claims 11-12, Garrett, as applied/modified in claim 10 above, fails to disclose to replace the laser scan system. 
In the same field of endeavor, AM/SLS printers (P0001 and Fig. 1), Scholz discloses/suggests to replace a laser beam means with an electron beam means or an electric arc means as they are known/suitable exchangeable energy sources for melting material in the art (P0016-0017 and 0028). 
 In the same field of endeavor, AM/SLS printers, Brandl discloses to replace a movable laser with a movable electron beam or a movable electric arc as they are known/suitable exchangeable heat sources for melting material in the art (P0016-0017 and 0028). 
Since Garrett discloses that variations to his diagrams can be made without departing from the spirit of the invention (P0017, 0019, P0043) and to use different AM techniques in his system such as EBM (P0044 and 0049), it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the system of Garrett in view of Foret and/or Brandl by replacing the laser scan system with an electron beam scanning system or an electric arc system as suggested by Scholz and/or Brandl. See MPEP §§ 2143 I B and/or 2143 I G.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garrett (US 20190184635) in view of Macke (US 20050287031) as applied to claim 10 above, and further in view of Khoshnevis (US 20140271961) and/or Ackelid (US 20180147655).
Regarding claim 13, Garrett, as applied/modified in claim 10 above, fails to disclose to replace the laser scan system. 
In the same field of endeavor, AM/SLS printers, Khoshnevis discloses a resistive heating system (105) as a suitable heating means to sinter material in the art (P0049).
In the same field of endeavor, AM/SLS printers, Ackelid discloses that a resistive heat source and a laser beam source are exchangeable energy sources known/suitable for melting material in the art (P0017).
Since Garrett discloses that variations to his diagrams can be made without departing from the spirit of the invention (P0017, 0019, P0043), it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the system of Garrett in view of Khoshnevis and/or Ackelid by replacing the laser scan system with a resistive heating system as suggested by Khoshnevis and/or Ackelid. See MPEP §§ 2143 I B and 2143 I G.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garrett (US 20190184635) in view of Macke (US 20050287031) as applied to claim 10 above, and further in view of Holcomb (US 20140361464). 
Regarding claim 14, Garrett, as applied/modified in claim 10 above, fails to disclose to replace the laser scan system. 
In the same field of endeavor, AM/SLS printers, Holcomb discloses to replace a laser scanning system with an induction heating system (17) for sintering the delivered material (P0043, 0045, and Fig. 1) for the benefit(s) of enhancing selective/localized heating (P0045 and 0099).  
Since Garrett discloses that variations to his diagrams can be made without departing from the spirit of the invention (P0017, 0019, P0043), it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the system of .
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garrett (US 20190184635) in view of Macke (US 20050287031) as applied to claim 10 above, and further in view of Goodwin (US 20200346407). 
Regarding claim 15, Garrett, as applied/modified in claim 10 above, fails to disclose to 
that material delivery and processing by melting or sintering occur substantially simultaneously. 
In the same field of endeavor, AM/SLS printers, Goodwin discloses the technique of connecting and operating a material delivery system (18) and a laser scan system (22) such that material delivery and processing by melting or sintering occur substantially simultaneously (Abstract, P0053, 0085, and Figs. 1A-B) for the benefit(s) of increasing throughput and reducing the cost of operation (P0003 and 0053).
Since Garrett discloses that variations to his diagrams and to the order of operations can be made without departing from the spirit of the invention (P0017, 0019, P0043), it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the system of Garrett in view of Goodwin by connecting and operating/controlling the material delivery system and the laser scan system such that material delivery and processing by melting or sintering occur substantially simultaneously for the benefit(s) of increasing throughput and reducing the cost of operation.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record, alone or in combination, fails to teach or suggest “wherein the master controller is further configured to calculate an adjustment factor to correlate the rotation of the laser scan 
along with the requisite motivation for combining to render the claimed invention obvious. Therefore, claim 8 is deemed novel and non-obvious over the prior art of record. 
Conclusion
Additional prior art made of record and not relied upon that is considered to be pertinent to
Applicant’s disclosure:
	Wang (CN 206749066U with English machine translation – attached) discloses a system (Fig. 1) comprising a motor 101 that applies a centrifugal force to an additive manufacturing device 5 via a rotatable arm 12 such that centrifugal force simulates terrestrial gravitational force and such that the 3D printer can used under microgravity environment (all pages). Thus, Wang can be used as a primary/secondary reference in the future. 
Hart (US 20180200790) discloses a laser positioning system 112, a powder delivery system 130, and a build plate positioning system 140 (P0019 and Fig. 1). 
Von (US 20190315063) discloses a build platform controller 18, a material delivery system controller 15, and a laser scan system controller 9 (P0092, 0096-0097, and Figs. 5-6).
Hellestam (US 20160167160) discloses to operate an AM system such that powder layer delivery is simultaneous with fusing (P0009 and Fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H. MORENO HERNANDEZ whose telephone number is 571-272-0625. The examiner can normally be reached on 12:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JERZI H MORENO HERNANDEZ/Examiner, Art Unit 1743